NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2022 has been entered.

Status of Claims
Claims 22-23 are new; claims 13-15, 19 and 21 are cancelled; thus claims 1-12, 16-18, 20 and 22-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 is acknowledged and has been considered by the examiner.  See initialed and signed PTO-SB08.   
 
Election/Restrictions
Claims 1-4, 12, 16-18, 20 and 22-23 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Natalie Lee on 14 March 2022.
The application has been amended as follows: 
In the claims (12/09/2021):

Currently amended) The protease according to claim 1, wherein: the two or more second amino acid substitutions comprises one or more of the following amino acid substitution combinations: (1) Q200L + Y203W; (it) N212S; (iii) N74D; (iv) S154D + L256E; (v) Q200L + Y203W + S154D + L256E; (vi) N74D + Q200L + Y203W; (vii) N74D + S154D + Q200L + Y203W + L256E; (viii) N74D + N212S; (ix) N74D + S154D + Y203W + L256E; (x) N74D + Y203W; (xi) N74D + S154D + Q200L + L256E; (xii) N74D + Q200L; (xiii) S154D + Q200L + Y203W; (xiv) Q200L + Y203W + L256E; (xv) A136Q + R143W + Y161T + Q200L; (xvi) N74D + R143Y + A209W + N212S + L256E; (xvii_ A136Q + S154D + V171L + Q200L.  

Cancel claims 5 and 23.


6.	(Currently amended) A method for preparing a protease, comprising: 
introducing and selected from the group consisting of 3T, 4I, 99E and 199I 
introducing two or more second amino acid substitution into a starting molecule having an amino acid sequence having at least 70% sequence identity with the amino acid sequence given in SEQ ID NO:1 over its entire length; wherein the two or more second amino acid substitutions occur at positions corresponding to the positions 74, 136, 143, 154, 161, 163, 171, 200, 203, 209, 212, 256, or combinations thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a protease from Bacillus lentus and having at least 70% identity to SEQ ID NO: 1 over its entire length and further having substitutions of (i) 3T, 4I, 99E and 199I and (ii) at least two or more selected from positions 74, 136, 143, 154, 161, 163, 171, 200, 203, 209, 212, 256.  The prior art does not teach or suggest these particular combinations of substitutions.  In addition, Applicant’s have shown the unexpected properties of said combinations in the Declaration filed under 37 CFR 1.132 (See Tables 1-5).  As such, claims 1-4, 6-12, 16-18, 20 and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 March 2022